The plaintiffs’ petition for certification for appeal from the Appellate Court, 32 Conn. App. 373 (AC 11404), is granted, limited to the following issues:
“1. Where the jury by the words used in its verdict indicated that it had found the plaintiffs failed to prove their case, was the Appellate Court correct in finding that the jury could have reached its conclusion based on the allegations contained in a special defense?
“2. Was the Appellate Court correct in finding that the special defense of contributory negligence justified the application of the general verdict rule when no evidence was presented at the trial in support of the defense?
“3. Was the Appellate Court correct in applying the general verdict rule where the plaintiffs claim error in the charge on the defendants’ liability, the verdict is upheld on the basis of contributory negligence, and the jury, in considering contributory negligence, is required by law to compare the plaintiffs’ liability to the defendants’ liability?”